COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-10-00467-CR


ESTABAN GILBERTO CAMPOS JR.                                      APPELLANT
A/K/A ESTABAN G. CAMPOS

                                      V.

THE STATE OF TEXAS                                                     STATE


                                  ------------

          FROM THE 371ST DISTRICT COURT OF TARRANT COUNTY

                                  ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                   ----------

      We have considered the appellant=s pro se “Motion To Withdraw Appeal

And Motion To Accelerate Mandate.” The motion complies with rule 42.2(a) of

the rules of appellate procedure. Tex. R. App. P. 42.2(a). No decision of this

court having been delivered before we received this motion, we grant appellate

counsel’s motion to withdraw, grant the motion to withdraw the appeal, and


      1
      See Tex. R. App. P. 47.4.
dismiss the appeal. See id.; Tex. R. App. P. 43.2(f). Because appellant provides

that the State so agrees, we grant the motion to accelerate mandate, and the

mandate will issue immediately. See Tex. R. App. P. 18.1(c).



                                                 PER CURIAM

PANEL: DAUPHINOT, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 2, 2011




                                   2